Exhibit 10.39

SIXTH AMENDMENT TO CREDIT AGREEMENT

This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
June 1, 2014, by and between DONEGAL GROUP INC. a Delaware corporation (the
“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking
corporation (the “Bank”); Witnesseth:

On June 21, 2010, the Borrower and the Bank executed and delivered that certain
Credit Agreement (the “Original Credit Agreement”). The Original Credit
Agreement was amended pursuant to a First Amendment to Credit Agreement (the
“First Amendment”) dated October 12, 2010, by and between the Borrower and the
Bank. The Original Credit Agreement was amended pursuant to a Second Amendment
to Credit Agreement (the “Second Amendment”) dated June 1, 2011, by and between
the Borrower and the Bank. The Original Credit Agreement was amended pursuant to
a Third Amendment to Credit Agreement (the “Third Amendment”) dated June 1,
2012, by and between the Borrower and the Bank. The Original Credit Agreement
was amended pursuant to a Fourth Amendment to Credit Agreement (the “Fourth
Amendment”) dated December 5, 2012, by and between the Borrower and the Bank.
The Original Credit Agreement was amended pursuant to a Fifth Amendment to
Credit Agreement (the “Fifth Amendment”) dated June 1, 2013, by and between the
Borrower and the Bank. The Original Credit Agreement as amended pursuant to the
First Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment
and the Fifth Amendment is hereinafter called the “Credit Agreement.” The
Borrower and the Bank have agreed to amend a certain provision of the Credit
Agreement subject to and in accordance with this Amendment.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the Bank and the Borrower agree as follows:

1. Recitals. The Bank and the Borrower acknowledge that the above recitals to
this Amendment are true and correct, and agree that the same are incorporated by
reference into the body of this Amendment. Unless otherwise specifically defined
herein, all terms defined by the provisions of the Credit Agreement shall have
the same meanings ascribed to such terms by the provisions of the Credit
Agreement when used herein.

2. Amendments to Credit Agreement. The Credit Agreement is hereby amended by
deleting the definition of the term “Credit Expiration Date” appearing in
Article 1 of the Credit Agreement in its entirety and by substituting the
following in lieu thereof:

““Credit Expiration Date” means July, 31, 2017.”

3. Representations and Warranties. The Borrower represents and warrants to the
Bank that each and all of the representations and warranties of the Borrower in
the Credit Agreement and the other Financing Documents are true and correct on
the date hereof as if the same were made on the date hereof.



--------------------------------------------------------------------------------

4. Amendment Only. This Amendment is only an agreement amending a certain
provision of the Credit Agreement. All of the provisions of the Credit Agreement
are incorporated herein by reference and shall continue in full force and effect
as amended by this Amendment. The Borrower hereby ratifies and confirms all of
its obligations, liabilities and indebtedness under the provisions of the Credit
Agreement as amended by this Amendment. The Bank and the Borrower agree it is
their intention that nothing herein shall be construed to extinguish, release or
discharge or constitute, create or effect a novation of, or an agreement to
extinguish, any of the obligations, indebtedness and liabilities of the Borrower
or any other party under the provisions of the Credit Agreement or under any of
the other Financing Documents.

5. Applicable Law, Etc. This Amendment shall be governed by the laws of the
Commonwealth of Pennsylvania and shall be binding upon and inure to the benefit
of the Bank and the Borrower and their respective successors and assigns.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SIXTH AMENDMENT TO CREDIT AGREEMENT

IN WITNESS WHEREOF, the Borrower and the Bank have executed this Amendment under
their respective seals, the day and year first written above.

 

WITNESS/ATTEST: DONEGAL GROUP INC.

/s/ Jeffrey D. Miller

By:

/s/ Donald H. Nikolaus

(Seal) Jeffrey D. Miller Donald H. Nikolaus Senior Vice President and Chief
Financial Officer President and Chief Executive Officer WITNESS: MANUFACTURERS
AND TRADERS TRUST COMPANY

/s/ Brenda Thomson

By:

/s/ Kellie M. Matthews

(Seal) Kellie M. Matthews, Administrative Vice President

COMMONWEALTH OF PENNSYLVANIA, COUNTY OF LANCASTER

On the 15th day of April, in the year 2014, before me, the undersigned, a Notary
Public in and for said Commonwealth, personally appeared Donald H. Nikolaus,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

My Commission Expires:

/s/ Sheri O. Smith

Notary Public

COMMONWEALTH OF PENNSYLVANIA, COUNTY OF YORK

On the 21st day of April, in the year 2014, before me, the undersigned, a Notary
Public in and for said Commonwealth, personally appeared Kellie M. Matthews,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

My Commission Expires:

/s/ M. Catherine Owens

Notary Public

 

3